The opinion of the court was delivered by
Dixon, J.
This writ of error brings up a judgment of the Supreme Court affirming, on appeal, the judgment of a District Court rendered upon the verdict of a jury. The action was based on a claim that the defendant had contracted to employ the plaintiff for a period of six months as manager of a café in Newark, and had discharged him before the term expired. The case presented to the Supreme Court on appeal was one agreed to by the parties under the act of April 3d, 1902 (Pamph. L., p. 565), and that, with the record of the Supreme Court, is now before us.
At the trial in the District Court the plaintiff was a witness on his own behalf, and testified to matters essential to his claim. In the defence a letter, which a witness testified was in the plaintiff’s handwriting, was offered in evidence as “relevant, material and illuminative of the whole case,” hut on the plaintiff’s objection that it was immaterial the *321letter was excluded. This letter had previously been marked D 3 for identification, but we have found some difficulty in identifying it.
By the witness testifying to the handwriting it is described (Boole, p. 44) as “a letter written in German with a good many words in English.” Immediately after its exclusion the defendant offered in evidence two depositions of E. 0. Brandt, which were marked Exhibits A and B. In objecting to this offer counsel for the plaintiff stated that the depositions had “reference to the letter which had just been excluded by the court,” and in the book (p. 54) appear these depositions. In one of them (Exhibit B) is the following introduction to a question: “You are shown a translation of a letter dated January 16th, 1901, signed A. C. Lembeck and addressed to Adolphus Busch, which is hereto annexed [Exhibit D 3]” and annexed is a letter dated January 16th, 1901, addressed “Dear Mr. Busch,” signed “A. C. Lembeck,” and marked Exhibit D 3, which letter, however, is wholly in English. In the briefs of counsel for both parties this letter is referred to as being that which was overruled. On the whole case, notwithstanding the discrepancy as to the language, the letter annexed to this deposition must be regarded as in substance the letter excluded.
Such exclusion was error.
The letter contains statements which are relevant and material in two respects — first, they tend to indicate that the plaintiff voluntarily resigned his position as manager of the café, and thus are in some degree inconsistent with his present claim that he was discharged; second, they manifest such personal animosity toward the defendant that the jury might think his testimony entitled to less weight on that account than it would otherwise receive. The letter should', therefore have been received in evidence, to be passed upon, by the jury with regard to both its authenticity and its effect..
Although this matter was not mentioned in the opinion delivered for the Supreme Court, it appears to have been there duly presented.
*322The judgments of the Supreme Court and the District Court should he reversed, and the cause remitted to the latter court for a new trial.
For affirmance — dSTone.
For reversal-Wim Chancellor, Chief Justice, Dixon, Garrison, Pitney, Swayze, Bogert, Yroom, Green, Gray. 10.